Hosmer, Ch. J.
The plaintiff has brought an action upon an agreement made by the defendant, that he would purchase of him an estate in land ; in which he has averred title in himseh, performance on his part, and non-performance by the defendant.
To sustain this suit, the plaintiff must prove title and a valid contract in writing; the performance of conditions precedent; and the damages sustained.
My observations will be confined to the non-performance of precedent conditions on the plaintiff’s part, and specifically, to the deficiency of his proof of title.
On this point, two enquiries are necessarily presented, viz. with what title ought the plaintiff to be invested ; and in what manner is he bound to prove it.
1. The plaintiff, in order to sustain his action for the nonacceptance of his deed, must have a clear undoubted title to the premises in fee simple. Sugden, in his Law of Vendors and Purchasers, (p. 200.) remarks, that to enable equity to enforce a specific performance against the purchaser, the title to the estate ought, like Caesar's wife, to be free even from suspicion ; for that it would be an extraordinary proceeding for a court of equity to compel a purchaser to take an estate, which it cannot warrant to him. It hath, therefore, says this author, become a settled and invariable rule, that a purchaser shall not be compelled to take a doubtful title. Marlow v. Smith, 2 P. Wms. 201. Shapland v. Smith, 1 Bro. C C.75. Cooper & al. v. Denne, 4 Bro. C. C. 80. 1 Ves. jun. 565. Crewe v. Dicken, 4 Ves. jun. 97. Rose v. Calland, 5Ves. jun. 186. Roalte v. Kidd, 5 Ves. jun. 647.
*297It may be said, however, that this doctrine of chancery regards the specific execution of an agreement only, and therefore, that it is inapplicable. To this I reply, no good reason can be assigned, why a court of law, in an action against a vendee for the non-performance of his agreement to purchase land, should not hold the vendor to make out a title equally unquestionable. The principles of natural justice are not varied, by the forum to which application is made to sanction an agreement; and what is held unjust in equity, on this subject, cannot be just in a court of law. The decisions of the law courts fully warrant this observation It is said by Sugden, that when an action is brought for non-performance of an agreement, a court of law will look as anxiously to see that the title is clear of doubt, as a court of equity would. Sug. Law Vend. 211. In Hartley v. Peehall, Peake’s Ca. 131. it was remarked, by Lord Kenyon, that “ Whenever a man buys any commodity, he expects to have a clear indisputable title, and not such a one as may be questionable at least in a court of law. No man is obliged to buy a law-suit.” Of consequence, it is a necessary condition precedent to a suit for not performing an agreement to purchase land or real estate, and was so adjudged in Martin v. Smith, 6 East 555., that the plaintiff was seised in fee, and made or tendered a good and satisfactory title to the purchaser.
2. As the plaintiff must have a clear and undoubted title to the land which he contracts to sell, or the defendant is not obliged to go on with the purchase, the question arises, in what manner is he obliged to prove his title at the trial ? The general answer is obvious. The plaintiff must allege in his declaration, that he has title ; and of consequence, he who avers this fact affirmatively, must prove it. 1 Phil. Ev. 150. If he omit this allegation, his declaration is defective; and having made it, it must be sustained, by the same degree of evidence as his other averments. If the title has been acquired, by an exclusive possession of fifteen years, this fact must be established ; if by descent, the requisite facts must appear, including proof of the ancestor’s title ; and if the plaintiff claim by deed, the deed must be exhibited and proved, together with the title of the grantor. If it be asked, why should he go beyond the production and proof of his own deed, the conclusive answer is, that the deed, without evidence of the grantor’s title, proves nothing, in respect of title, but only a mere fact, that a deed *298has been given. Nor will evidence, that at the time the deed wag executecj; the gj-antor was in possession, and that the plaintiff had possessed a few months, add any thing towards the proof of title. All this may be true, and yet both the grantor and grantee be trespassers. There is no prima facie or presumptive evidence of title arising out of possession of land short of fifteen years exclusive occupancy. Title to personal estate may be established prima facie, by actual possession of a vendee, because possession is the indicium of title to this species of property ; but of land the possession of a few months or years, is no indicium of title. The title to land is proved by deeds, or other legal instruments, or by long and exclusive possession. These principles have been every where established until now, when the exigencies of this case have raised the unexpected question. The plaintiff must have title ; it is incumbent on him to prove it; and the evidence of title must be complete, for this plain reason, — in order that the court may see, that no doubtful title is imposed on a purchaser. The citation from 1 Swiffs Dig. 507. is entirely inapposite to the question under discussion. The author justly observes, that a valid deed accompanied by possession, is proof sufficient at the outset, in the action of disseisin. Undoubtedly it is ; and it is equally true, that in the action just named the plaintiff's possession alone, and without deed, is evidence enough, unless more is made requisite, by proof on the defendant’s part. The reason is, that in the action of disseisin, strict legal title is not necessarily in question. Although the plaintiff aver a title in fee simple, it is a decided point, that proof of lawful possession in fact, or of any less estate than the one averred, prima facie sufficient, in this sweeping action of ours ; an action which includes and supplies the place of every form of suit for the recovery of land, real, possessory or mixed. 1 Conn Rep. 79. 470. 6 Conn. Rep. 142
That the plaintiff’s title, in an action like the one before us, must be strictly proved, is a decided principle. And the only deviation from it (if such it may be called) is the decision of Lord Kenyon, in Thompson v. Miles, 1 Esp. Rep. 184. who held, that the title deeds must be exhibited, but that the proof of their execution, except of the one under which the plaintiff immediately claimed, was unnecessary. This bears a near resemblance to our practice in permitting the chain of antecedent conveyances to be supplied from the records of deeds by *299a town-clerk. Talcott v. Goodwin, 3 Day 264. 267. Cunningham v. Tracy, 1 Conn. Pep. 252. We proceed on the necessity of the case, the title deeds remaining in the possession of the grantees. Lord Kenyon, however, went upon the principle, that the proof of the title deeds, although in the hands of the plaintiff, was not expected by the parties. But in a later case, this opinion was overruled, by Mansfield, Ch. J., who decided, that the vendor of the residue of a term, being the third or fourth assignee, was bound to prove all the mesne assignments. Crosby v. Percy, 1 Campb. 303. After all, the determination of Lord Kenyon does not dispense with strict proof of title, but it admits the deeds exhibited to be evidence, without the proof of their execution.
3. The plaintiff being obliged to aver his title, and to prove it in the same manner as any other fact must be proved, by the person asserting it; it remains to consider the proof of his title in this case.
The land in question is claimed to have been owned by George B. Hutchins. On the 29th of October, 1825, Hutchins gave to the plaintiff a deed of the premises, and on the 13th of December, in the same year, the agreement of the parties now in suit was made. Forty-four days only elapsed from the delivery of the above-mentioned deed to the plaintiff, to the date of the contract in question, during which period the plaintiff was in possession of the land said to be conveyed to him by Hutchins. This deed is unrecorded, and the exhibition of it at the trial was the only evidence in relation to the plaintiff’s title. No offer was made to show, that Hutchins had acquired title by inheritance, deed, possession or in any other manner. The court charged the jury, that such deed alone, accompanied by the aforesaid possession, was prima facie evidence of title, especially as no objection had been made, on this ground, to the fulfilment of the contract.
In the first place, I object to the opinien of the court, in charging the jury, that the deed and the short possession of a few days, were prima facie evidence of title. So far from this, they were only a small link in the chain of evidence.
The point to be proved was title, absolute and clear of all reasonable doubt. That there was a remote presumption in favour of the plaintiff’s title, was not the question on trial. The plaintiff had averred in his declaration, that he had title to the land in question; and this allegation, in its length *300and breadth, he was bound to sustain, by adequate proof. If there were a reasonable doubt whether the averment was established by the evidence, the principles of law required, that the defendant should have had a verdict in his favour. He was, by his contract, under no obligation to buy a doubtful title; or one inferred from remote evidence; but of title he had right to demand clear and convincing proof.
It is perfectly compatible with the plaintiíf ’s testimony, that Hutchins was a disseisor a few days before he made his deed to the plaintiff; that the plaintiff became a trespasser, by his entry on the land ; and that his deed to the defendant could be of no possible effect. The law does not imply, that the plaintiff had title, because a deed was given him, perhaps, by a person who had no pretence of right; nor is a title proved, by evidence, that evinces only a small part of a title. Nor do I understand what is intended by prima facie evidence, in this case ; unless the judge meant to declare, that the title was in-ferable from two facts, viz. the deed and forty-four days possession ; or that the law gives a technical efficacy to the proof adduced, beyond its natural import; for either of which assertions there is no ground. On the contrary, I am clear, if any allegation ever required plenary evidence, it is eminently true of the averment of title made by the plaintiff. On him is the onus of proof; his title is peculiarly within his own knowledge : he has affirmed it as the necessary basis of his action ; and hence there is a concurrence of every consideration to impose on him the necessity of full proof.
I likewise object to the qualification of the charge, that the deed of Hutchins, accompanied with the possession a few days, was sufficient prima facie, especially, when no objection was made to the fulfilment of the contract on that account. This silence is no dispensation of the proof requisite to sustain the plaintiff’s allegation of title. The title is the main pillar of the plaintiff’s action: he must have it; he must aver it; and he must prove it; and neither the s-lence of the defendant, nor even any parol declarations of his, can take away or impair the obligation resting on the plaintiff to substantiate this indispensable fact.
I have no doubt that the charge of the judge was incorrect; and that for aught this court can discern, the defendant has a verdict against him, for not accepting a deed of land, from a *301person, who had no interest in it. I would, therefore, grant a new trial
BrainaRíi, J. was absent.
New trial not to be granted.